1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    Jason F. Carr
     Assistant Federal Public Defender
4    Nevada State Bar No. 006587
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     (702) 388-5819 (fax)
7    Jason_carr@fd.org
8    Attorney for Petitioner Adkisson
9

10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   MICHAEL DEAN ADKISSON,
                                                      Case No. 2:14-cv-01934-APG-CWH
13                  Petitioner,
                                                      Motion for Extension of Time to
14           v.                                       File Reply to State’s Opposition to
                                                      Motion to Stay Decision Pending
15   D.W. NEVEN,                                      State Court Proceedings
16                  Respondents.
17

18
             Petitioner Michael Dean Adkisson moves this Court for an extension of time of
19
     thirty (30) days, from April 30, 2019, to and including May 30, 2019, to file his Reply to
20
     State’s Opposition to Motion to Stay Decision Pending State Court Proceedings. This
21
     motion is based upon the attached points and authorities and the files and records in this
22
     case.
23
             This is Adkisson’s first request for an extension.
24

25

26
1                               POINTS AND AUTHORITIES
2           On April 4, 2019, Petitioner filed a Motion to Stay Decision Pending State
3    Court Proceeding. ECF No. 82. Respondents filed their Opposition on April 23, 2019.
4    ECF No. 83.
5           Petitioner’s response to the Respondents’ opposition to the motion to stay is
6    currently due April 30, 2019. This is a first request for an extension of time. Mr.
7    Carr, Petitioner’s counsel, seeks an extension of thirty (30) days.
8           In addition to other pending deadlines, counsel is scheduled to conduct a
9    telephonic conference with Adkisson on May 1, 2019. Mr. Carr would prefer to file
10   the reply after consulting with Adkisson as he has taken an active role in his
11   litigation.
12          Further, on April 30, and May 1, 2019, the Federal Public Defender has
13   arranged for in-house training on the Sentencing Guidelines and categorical
14   approach.

15          Counsel has not yet heard from opposing counsel as to whether they intend to

16   object to this request. The Attorney General, however, does not object to reasonable

17   extension requests provided it is clear that said non-opposition does not constitute an

18   explicit or implicit waiver of any procedural or substantive defenses.

19

20

21

22

23

24

25

26



                                                 2
1          Counsel respectfully asks this Court to grant Mr. Carr’s first request for an
2    extension of time to and through May 30, 2019.
3          Dated April 30, 2019.
4                                                 Respectfully submitted,
5
                                                  Rene L. Valladares
6                                                 Federal Public Defender

7                                                 /s/Jason F. Carr
                                                  Jason F. Carr
8
                                                  Assistant Federal Public Defender
9

10

11

12

13
                                                  IT IS SO ORDERED:
14

15

16                                                ______________________________
                                                  United
                                                  UNITEDStates  District
                                                           STATES        JudgeJUDGE
                                                                   DISTRICT
17                                                Dated: May 1, 2019.
                                                  Dated: ________________________
18

19

20

21

22

23

24

25

26



                                              3
